Citation Nr: 1337899	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for adhesive otitis media with bilateral hearing loss, rated as 10 percent disabling prior to May 17, 2013.

2.  Entitlement to an increased rating for adhesive otitis media with bilateral hearing loss, rated as 20 percent disabling beginning May 17, 2013.

2.  Entitlement to service connection for a disability manifested by vertigo and disequilibrium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The issue of service connection for a disability manifested by vertigo and disequilibrium is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 17, 2013, the evidence of record showed no worse than Level II hearing acuity in the Veteran's right ear and Level X hearing acuity in his left ear.

2.  From May 17, 2013, the evidence of record shows no worse than Level III hearing acuity for the Veteran's right ear and Level IX hearing acuity for his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to May 17, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a disability rating in excess of 20 percent beginning May 17, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the RO's July 2009 letter advised the Veteran of the required elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The July 2009 letter was provided to the Veteran prior to the initial adjudication of his claim.  Nothing more is required.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was provided an opportunity to present argument in this case and has provided testimony during a hearing before the Board in January 2013.  The Veteran was also provided VA examinations in September 2009, December 2011, and May 2013 for his bilateral ear disability.  These examinations were performed by VA examiners that had reviewed the Veteran's claims file, the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  In February 2013, the Board remanded this matter in order to provide the Veteran with an additional VA examination.  The Veteran underwent a VA examination in May 2013, an examination which the Board has determined is adequate for rating purposes.  Accordingly, the directives of the Board's February 2013 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  There is no indication that the Veteran's disability has increased in severity since the most recent May 2013 examination.  There is no indication in the record that additional evidence relevant to the issue being addressed are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims that a higher disability rating is warranted for his adhesive otitis media with bilateral hearing loss disability.  In support of his claim, he testified that he has difficulty understanding other people's speech and difficulty hearing while on the telephone.  He also relayed that he uses hearing aids.

The Veteran's adhesive otitis media with bilateral hearing loss disability has been evaluated pursuant to the rating criteria for hearing loss.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from the service-connected hearing disability.  38 C.F.R. § 4.85.

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

By way of history, service connection for adhesive otitis media, with bilateral hearing loss, was granted in a March 1958 rating decision.  An initial 10 percent rating was assigned effective from January 1958.  In June 2009, the Veteran filed the current claim for an increased disability rating.  In an August 2013 rating decision, the RO granted an increased evaluation of 20 percent for the Veteran's service-connected otitis media with bilateral hearing loss disability, effective May 17, 2013.  The Veteran continues to seek a higher evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Prior to May 17, 2013

In September 2009, the Veteran underwent a VA audiological examination to assess the severity of his hearing loss.  The functional impact of his hearing loss was identified as difficulty in all situations.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
55
60
LEFT
75
85
105
105+
105+

The average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 51 decibels in the right ear and 100 decibels in the left ear.  Speech recognition ability scores were 100 percent in the right ear and 72 percent in the left ear.  These findings demonstrate Level I hearing impairment for the right ear and Level VII for the left ear.  See 38 C.F.R. § 4.85, Table VI.  Moreover, the audiometric test results show an exceptional pattern of hearing impairment for the left ear.  38 C.F.R. § 4.86(a).  Under Table VIa, the Veteran has Level X hearing impairment for the left ear.  Using Table VII, Level I hearing impairment in the right ear and Level X hearing impairment in the left ear results in a 10 percent rating for the Veteran's bilateral hearing impairment.  See 38 C.F.R. §§ 4.85, 4.86, Table VII, Diagnostic Code 6100.

VA treatment records indicate that the Veteran was provided with hearing aids in 2010.

VA treatment records dated in July 2010 and October 2010 show that the Veteran underwent audiometric testing to determine his hearing thresholds for both ears.  However, the examinations are not adequate for rating purposes, inasmuch as they fail to provide audiometric thresholds at 3,000 Hertz.  Moreover, the Board notes that the July 2010 examiner determined that the test results were not adequate for rating purposes due to poor reliability.

During a December 2011 VA examination, the Veteran reported increased difficulty understanding conversation.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
35
50
LEFT
60
65
65
60
65

The average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 38 for the right ear and 64 for the left ear.  The Veteran demonstrated speech recognition scores of 84 percent for the right ear and 80 percent for the left ear.  Under 38 C.F.R. § 4.85, Table VI, these findings correspond to Level II hearing impairment for the right ear and Level IV hearing impairment for the left ear.  Moreover, these findings show an exceptional pattern of hearing impairment for the left ear.  See 38 C.F.R. § 4.86(a).  Pursuant to Table VIa, the Veteran's left ear hearing acuity corresponds to Level V hearing impairment.  Using Table VII, Level II hearing impairment for the right ear and Level V hearing impairment for the left ear results in a 10 percent rating for the Veteran's hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Accordingly, a schedular rating in excess of 10 percent for the Veteran's service-connected otitis media, with bilateral hearing loss, is not warranted prior to May 17, 2013.

Beginning May 17, 2013

A May 2013 VA audiological examination report shows further assessment of the Veteran's bilateral hearing loss.  The Veteran reported having difficulty hearing in general conversation.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
45
65
LEFT
85
90
95
100
90

The average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 44 for the right ear and 94 for the left ear.  Speech recognition scores were reported as 80 percent, bilaterally.  These findings correspond to Level III hearing impairment for the right ear and Level V hearing impairment for the left ear.  38 C.F.R. § 4.85, Table VI.  However, the Veteran's left ear hearing loss shown by this examination qualifies as an exceptional hearing impairment.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa of the Rating Schedule, the Veteran's left ear hearing impairment was manifested by Level IX.  38 C.F.R. § 4.86(a), Table VIa.  Using Table VII, Level III and Level IX hearing impairment for right and left ear, respectively, results in a 20 percent evaluation for the Veteran's service-connected otitis media, with bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's service-connected otitis media, with bilateral hearing loss, is not warranted beginning May 17, 2013.

Additional Considerations

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366(Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected otitis media, with bilateral hearing loss, is evaluated based on impairment of auditory acuity pursuant to Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.85.  Moreover, in specific cases of hearing impairment, such as the Veteran's, the Rating Schedule provides for exceptional patterns of hearing loss.  38 C.F.R. § 4.86.  When comparing the Veteran's otitis media, with bilateral hearing loss, with the Rating Schedule, the Board finds that the Veteran's service-connected disability at issue herein is properly represented by the currently assigned "staged" ratings.  Higher evaluations are provided for certain manifestations but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the currently assigned ratings are determined by a numeric designation according to Tables in the Rating Schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to disability ratings in excess of those currently assigned for his service-connected otitis media, with bilateral hearing loss, at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A disability rating in excess of 10 percent prior to May 17, 2013, for adhesive otitis media, with bilateral hearing loss, is denied.  

A disability rating in excess of 20 percent beginning May 17, 2013, for adhesive otitis media, with bilateral hearing loss, is denied.  


REMAND

In the February 2013 remand, the Board directed that the Veteran be provided with a VA examination and a medical opinion be obtained regarding the etiology of his claimed disorder manifested by vertigo and disequilibrium.  The Board directed that the VA examiner diagnose any disability that was manifested by vertigo and disequilibrium, and provide an opinion as to whether any diagnosed disability was related to active duty service.  Additionally, the examiner was asked to opine whether any diagnosed disability was due to or aggravated by a service-connected disability.  In providing the requested opinions, the examiner was to consider the Veteran's history of two left ear surgeries in approximately 1962 and the medical research referenced in the claims file indicating that dizziness was a complication of an ear infection.  The Board directed the examiner to provide the complete rationale for any opinion provided.   

The Veteran underwent a VA examination for his claim in June 2013.  Following a clinical examination of the Veteran and review of the claims file, examiner determined that the claimed disorder was "less likely than not" proximately due to or the result of a service-connected disability.  The examiner opined that the Veteran's current history of a loss of balance was "less likely than not" related to his adhesive otitis media treated in 1957 during his military service.  The Board finds these opinions to be inadequate, however, as the examiner did not provide sufficient medical rationale to support these conclusions.  Additionally, in providing these opinions, the examiner did not address the Veteran's history of left ear surgeries in 1962 or the medical research that indicated a possible relationship between dizziness and ear infections.  Moreover, no opinion was provided regarding whether the claimed disorder had been aggravated by a service-connected disability.   

Given the foregoing, the June 2013 opinion is inadequate with which to render a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is adequate).  Moreover, the June 2013 opinion does not comply with the February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Thus, the claim must be remanded in order to obtain an additional medical opinion in this case.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the claims file and any electronic records must be provided to and reviewed by the examiner who conducted the June 2013 ear conditions examination.  Following a review of this evidence, the examiner is asked to provide an addendum opinion that includes a detailed rationale and basis to support the June 2013 opinions that the Veteran's history of balance problems was not related to his in-service treatment for adhesive otitis media, bilateral hearing loss, or to a service-connected disability.  Additionally, the examiner must opine whether any disability manifested by vertigo and disequilibrium is aggravated by any service-connected disability, including otitis media, with bilateral hearing loss and tinnitus.  

In providing the opinions, the examiner must discuss and consider the Veteran's history of two left ear surgeries in approximately 1962 and the medical research that indicated that dizziness is a complication of an ear infection.  

The Veteran needed not be re-examined unless the examiner determines that an additional examination is needed.  If the June 2013 examiner is not available to provide the requested opinion, an appropriate medical professional must be directed to provide an opinion as to whether any disorder manifested by dizziness and disequilibrium is related to the Veteran's service-connected adhesive otitis media, with bilateral hearing loss, or tinnitus.  The examiner must also provide an opinion as to whether any disorder manifested by dizziness and disequilibrium is aggravated by the Veteran's service-connected adhesive otitis media, with bilateral hearing loss, or tinnitus.  In providing the opinions, the examiner must discuss and consider the Veteran's history of two left ear surgeries in approximately 1962 and the medical research that indicated that dizziness is a complication of an ear infection.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


